UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-171046 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 27-4715504 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) (Zip Code) (609) 707-1519 (Registrant's telephone number including area code) (Former Name or Former Address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 72,000,000shares of common stock issued and outstanding as of February 14,2014. 1 LIBERATED ENERGY, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I 4 ITEM 1 FINANCIAL STATEMENTS 4 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4 CONTROLS AND PROCEDURES 24 PART II 25 ITEM 1 LEGAL PROCEEDINGS 25 ITEM 1A RISK FACTORS 25 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4 MINE SAFETY DISCLOSURES 25 ITEM 5 OTHER INFORMATION 25 ITEM 6 EXHIBITS 26 SIGNATURES 27 2 Table of Content INFORMATION REGARDING FORWARD-LOOKING DISCLOSURE This quarterly report on Form 10-Q contains forward-looking statements. Statements in this report that are not historical facts, including statements about management’s beliefs and expectations, constitute forward-looking statements. These statements are based on current plans, estimates and projections, and are subject to change based on a number of factors, including those outlined under Item 1A, Risk Factors, in our most recent annual report on Form 10-K, and any updated risk factors we include in our quarterly reports on Form 10-Q and other filings with the SEC. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them in light of new information or future events. Forward-looking statements involve inherent risks and uncertainties. A number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Such factors include, but are not limited to, the following: • risks arising from material weaknesses in our internal control over financial reporting, including material weaknesses in our control environment; • our ability to attract new clients and retain existing clients; • our ability to retain and attract key employees; • risks associated with assumptions we make in connection with our critical accounting estimates; • potential adverse effects if we are required to recognize impairment charges or other adverse accounting-related developments; • potential downgrades in the credit ratings of our securities; • risks associated with the effects of global, national and regional economic and political conditions, including fluctuations in economic growth rates, interest rates and currency exchange rates; and • developments from changes in the regulatory and legal environment for advertising and marketing and communications services companies around the world. Investors should carefully consider these factors and the additional risk factors outlined in more detail under Item 1A, Risk Factors, in our September 30, 2012 Annual Report on Form 10-K and other filings with the SEC. 3 Table of Content PART I ITEM 1.FINANCIAL STATEMENTS LIBERATED ENERGY, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 CONTENTS Balance Sheets as of December 31, 2013 (Unaudited) and September 30, 2013(Audited) Page 6 Statements of Operations for thethreemonths ended December 31, 2013(unaudited) and for the cumulative period from June 24, 2010 (Inception) to December 31, 2013 (Unaudited) 7 Statements of Cash Flows for thethreemonths ended December31, 2013(unaudited) and for the cumulative period from June 24, 2010 (Inception) to December 31, 2013 (Unaudited) 8 Notes toFinancial Statements (Unaudited) 9 4 Table of Content LIBERATED ENERGY, INC. (A Development Stage Company) BALANCE SHEET December 31, 2013 September 30, 2013 ASSETS (Unaudited) CURRENT ASSETS: Cash and Cash Equivalents $ $ Prepaid expenses Total Current Assets OTHER ASSESTS: Patent Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable and accrued expenses $ Convertible note payable, net Total Current Liabilities OTHER CURRENT LIABILITIES Loans from Stockholders Total Other Current Liabilities TOTAL LIABILITIES STOCKHOLDERS EQUITY Preferred Stock: 10,000,000 shares authorized par value $0.001 per share; none issued and outstanding - - Common Stock: 100,000,000 shares authorized par value $0.001 per share; issued and outstanding, 72,000,000 shares at December 31, 2013 and 25,000,000 at September 30, 2013 Additional paid-in-capital Deficit accumulated during the development stage ) (`168,294 ) Accumulated deficit from discontinued operations ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Content LIBERATED ENERGY, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative from January 19, 2013 For the three Months Ended (Date of Inception of December 31, Development Stage) to December 31, 2013 Revenues $ - $ - $ - Cost of Goods Sold - - - Gross Profit - - - General and Administrative Expenses - Operating Loss ) - ) Other expense: Interest Expense - - Total other expense - - Net loss from continuing operations before taxes ) - ) Provision for income taxes - - - Net loss from continuing operations ) - $ ) Income (loss) from discontinued operations, net of taxes - - Net Loss $ ) $ - Income (loss) per common share - basic Loss from continuing operations per common share * $ - * $ - Income (loss) from discontinued operations per common share * $ - * $ - Income (loss) per common share - basic $ - * $ - Income (loss) per common share - diluted Loss from continuing operations per common share * $ - * $ - Income (loss) from discontinued operations per common share * $ - * $ - Income (loss) per common share - diluted * $ - * $ - * Amount less than $(0.01) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 6 Table of Content LIBERATED ENERGY, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from January 19, 2013 For the three Months Ended (Date of Inception of December 31, Development Stage) to December 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ - $ ) Plus (income) loss from discontinued operations, net of taxes - - ) Adjustments to reconcile net income to net cash provided by operating activities: Operating activities: Amortization of debt discount - - (Increase) decrease in assets: Prepaid expenses - - ) Increase (decrease) in assets: Accounts payable - Net cash used in operating activities - continuing operations ) - ) Net cash provided by (used in) operating activities - discontinued operations - - Net cash provided by (used in) operating activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock warrant - - Proceeds from convertible note payable - - Proceeds from stockholder loan - Repayment of stockholders loan ) - ) Net cash provided by financing activities - continuing operations - Net cash provided by (used in) financing activities - discontinued operations - - ) Net cash provided by (used in) financing activities - Effect of exchange rate - - ) Net increase (decrease) in cash and cash equivalents - Cash and cash equivalents at Beginning of the Period Cash and cash equivalents at End of Period $ $ $ The accompanying notes are an integral part of these financial statements. 7 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 1 - Nature of Operations Organization Liberated Energy, Inc. (the “Company”), formerly known as Mega World Food Holdings Company is a Nevada corporation formed on September 14, 2010. On January 19, 2013, pursuant to a Common Stock Purchase Agreement, dated January 7, 2013, Perpetual Wind Power Corporation, a privately held corporation formed under the laws of the State of Delaware on July 1, 2010, acquired 24,500,000 non-registered shares of the Company from its shareholders, thereby owning 24,500,000 out of a total of 25,000,000 issued and outstanding shares of the Company. Thereafter, the Company acquired from Perpetual Wind Power Corporation its patented wind and solar powered turbine technology for 2,500,000 newly issued shares of the Company which were distributed in a dividend to its shareholders and Perpetual Wind Power Corporation returned to treasury its 24,500,000 shares it acquired from the Company's shareholders. As a result of this transaction, the Company had on January 19, 2013, 3,000,000 shares issued and outstanding. On February 14, 2013, the Company changed its name from Mega World Food Holding Company to Liberated Energy, Inc. and underwent a 24 for 1 stock split, whereby the Company's outstanding shares increased from 3,000,000 to 72,000,000. The principal executive office is located at 109 Burtons Road, Marlton, New Jersey 08053. Business On January 19, 2013, the Company disposed of its wholly-owned subsidiary, Mega World Food Limited (HK).Mega World Food Limited (HK) was incorporated on June 24, 2010 and was in the business of selling frozen vegetables in all areas of the world except China.From inception, Mega World Food Limited (HK) only incurred setting up, formation or organization activities.Upon disposal, the Company ceased these operations and accordingly, the Company’s financial statements have been prepared with the net assets, results of operations, and cash flows of this business displayed separately as “discontinued operations.” Effective January 19, 2013, the Company’s business is the sale of alternative energy products and services. Note 2 - Summary of Significant Accounting Policies Basis of Accounting The Company maintains its books and records on the accrual basis of accounting.The accompanying financial statements have been prepared on that basis, in which revenues and gains are recognized when earned and expenses and losses are recognized when incurred. 8 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Use of Estimates The presentation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents For the purpose of the statement of cash flows, cash and cash equivalents include all cash balances, which are not subject to withdrawal restrictions or penalties, and highly liquid investments and debt instruments with a maturity of three months or less from the date of purchase. Fair Value of Financial Instruments Our short-term financial instruments, including cash, other assets and accounts payable and accrued expenses consist primarily of instruments without extended maturities, the fair value of which, based on management’s estimates, reasonably approximate their book value. The fair value of our notes and advances payable is based on management estimates and reasonably approximates their book value based on their current maturity. Net Loss per Common Share The Company computes per share amounts in accordance with Statement of Financial Accounting Standards (SFAS) ASC 260, Earnings per Share (EPS). ASC 260 requires presentation of basic and diluted EPS. Basic EPS is computed by dividing the income (loss) available to common shareholders by the weighted-average number of common shares outstanding for the period. Diluted EPS is based on the weighted-average number of shares of common stock and common stock equivalents outstanding during the periods. As of December 31, 2013 and 2012, the Company only issued one type of shares, i.e., common shares only. There is no effect on the diluted loss per share for the stock warrants since the common stock equivalents are anti-dilutive.Dilutive average shares outstanding as of December 31, 2013 and 2012 are as follows: 9 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Net Loss per Common Share (continued) For the Three Months Ended December 31, Weighted Average Shares Outstanding Common Stock Convertible Note Payable - Dilutive Average Shares Outstanding Property and Equipment Property and equipment are carried at cost. Depreciation of property and equipment for financial reporting purposes is provided using the straight-line method over their respective estimated useful lives of the assets.As of December 31, 2013 and 2012, there was no property and equipment on the Company’s balance sheets. Patent Costs Costs incurred in filing, prosecuting and maintaining patents (principally legal fees) are expensed as incurred and recorded within general and administrative expenses on the statement of operations.Such costs aggregated approximately $-0- and $-0- for the quarterended December 31, 2013 and 2012. Stock-Based Compensation The Company accounts for its stock based awards in accordance with Accounting Standards Codification subtopic 718-10, Compensation (“ASC 718-10”), which requires a fair value measurement and recognition of compensation expense for all share-based payment awards made to our employees and directors, including restricted stock awards. We estimate the fair value of stock using the stock price on date of the approval of the award. The fair value is then expensed over the requisite service periods of the awards, which is generally the date at which the counterparty’s performance is complete and the related amount recognized in our statements of operations. 10 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Revenue and Cost Recognition The Company has generated no revenues to date. It is the Company’s policy that revenue from product sales or services will be recognized in accordance with ASC 605 “Revenue Recognition”. Four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company will defer any revenue for which the product was not delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Income Taxes The Company utilizes ASC 740 “Income Taxes” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each year-end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Temporary differences between taxable income reported for financial reporting purposes and income tax purposes primarily relate to the recognition of debt costs and stock based compensation expense. The adoption of ASC 740-10 did not have a material impact on the Company's results of operations or financial condition. Research and Development In accordance with ASC 730, “Research and Development”, the Company expenses all research and development costs as incurred. The Company had incurred $0 research and development costs for the quarterended December 31, 2013 and $3,523 from January 19, 2013 (date of inception of the development stage) through December 31, 2013. The Company expects the research and development costs to increase in the future as it continues to invest in the infrastructure that is critical to achieve its business goals and objectives. Reclassifications Certain accounts in the prior-year financial statements have been reclassified for comparative purposes to conform with the presentation in the current-year financial statements. 11 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Recently Issued Accounting Pronouncements In July 2012 the FASB issued ASU 2012-02: Intangibles: Goodwill and Other: Testing Indefinite-Lived Intangible Assets for Impairment (Topic 350) which is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. This update is intended to reduce cost and complexity by providing an entity with the option to make a qualitative assessment about the likelihood that an indefinite-lived intangible asset is impaired to determine whether it should perform a quantitative impairment test. The Company does not expect the adoption of this guidance to have a significant impact on its financial statements. Subsequent Events The Company has evaluated subsequent events through February 14, 2014, the date the financial statements were available to be issued. Note 3 – Going Concern Matters The Company is currently in the development stage and their activities consist solely of corporate formation, raising capital, and attempting to sell products to generate revenues. There is no guarantee that the Company will be able to raise enough capital or generate revenues to sustain its operations and carry out its business plan. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the carrying amounts of recorded assets or the carrying amounts and classification of recorded liabilities that may be required should the Company be unable to continue as a going concern. The Company’s lack of operating history and financial resources raise substantial doubt about its ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operations. 12 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 4 – Advances from Shareholders / Officers From the date of Company’s date of inception of the development stage on January 19, 2013 through the December 31, 2013, the officers and directors have advanced the amount of $123,866 to the Company for its operation. The outstanding balance is due on demand and no agreement was signed. Note 5 - Debt Obligations Convertible Notes Payable The following is a summary of debt obligations at December 31: Convertible note payable, due September 4, 2014 $ - Less unamortized debt discount - - Less: Current portion - Total $ - $ - On September 4, 2013, the Company issued a Convertible Promissory Note (the “Note”) to JMJ Financial (“JMJ”) providing JMJ with the ability to invest up to $350,000 which contains a 10% original issue discount (the “JMJ Note”).The transaction closed on September 4, 2013.JMJ provided $50,000 to the Company on the Effective Date. The net proceeds the Company received from this offering were $45,000. The maturity date is one year from the effective date of each payment by JMJ to the Company (the “Maturity Date”). The conversion price (the “Conversion Price”) for each portion of consideration paid by JMJ to the Company is lesser of: (1) $0.49, or (2) 65% of the lowest trade price in the 25 trading days previous to the conversion. The JMJ Note bears interest at 0% for the first 90 days and a one-time interest charge of 12% will be applied to the Principal Sum thereafter. The Lender, JMJ, has the right, at any time after the Effective Date, at their election, to convert all or part of the outstanding and unpaid principal sum and accrued interest (and any other fees) into shares of fully paid and non-assessable shares of common stock. 13 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 6 – Commitments and Contingencies Legal Services Agreements The Company has a legal services agreement with attorney to provide legal services. The Agreement is for a term of 12 months from inception and renewable automatically from year to year unless either the Company or attorney terminates such engagement by written notice. Note 6 – Commitments and Contingencies (continued) Consulting Agreements The Company has consulting agreements with outside contractors to provide marketing and financial advisory services. The Agreements are generally for a term of 12 months from inception and renewable automatically from year to year unless either the Company or Consultant terminates such engagement by written notice. Note 7 – Discontinued Operations On January 19, 2013, the Company disposed of its wholly-owned subsidiary, Mega World Food Limited (HK).Mega World Food Limited (HK) was incorporated on June 24, 2010 and was in the business of selling frozen vegetables in all areas of the world except China.From its inception, Mega World Food Limited (HK) only incurred setting up, formation or organization activities.Upon disposal, the Company ceased these operations and accordingly, the Company’s financial statements have been prepared with the net assets, results of operations, and cash flows of this business displayed separately as “discontinued operations.” The Company realized the following gain from discontinued operations: Accounts payable $ Loan from shareholders Cash and cash equivalents ) Prepaid deposit to supplier ) Other comprehensive income 40 Gain on disposition of subsidiary $ The operating results of the discontinued operations for the quarter endedDecember 31, 2013 and 2012 and cumulative from June 24, 2010 (Original Date of Inception) to December 31, 2013 are summarized below: Cumulative Revenues $ - $ - $ Cost of Goods Sold - - Gross Profit - - General and Administrative Expenses - - Operating Loss before Taxes - - ) Provision for Income Taxes - - - Loss from Operations of Discontinued Operations - - ) Gain on Disposition of Business - - Gain (Loss) from Discontinued Operations $ - $ - $ ) 14 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 8 – stockholders’ Equity Preferred Stock Under the Company’s Articles of Incorporation of the Company, the Company is authorized to issue 10,000,000 shares of preferred stock with a par value of $0.001. Common Stock Under the Company’s Articles of Incorporation of the Company, the Company is authorized to issue 100,000,000 shares of common stock with a par value of $0.001. Liberated Energy, Inc. formerly known as Mega World Food Holding Company (the Company) is a Nevada corporation formed on September 14, 2010. On January 19, 2013, Perpetual Wind Power Corporation acquired 24,500,000 non-registered shares of the Company from its shareholders, thereby owning 24,500,000 out of a total of 25,000,000 issued and outstanding shares of the Company. Thereafter, Company the acquired from Perpetual Wind Power Corporation its patented wind and solar powered turbine technology for 2,500,000 newly issued shares of the Company which were distributed in a dividend to its shareholders and Perpetual Wind returned to treasury its 24,500,000 shares it acquired from the Company's shareholders. As a result of this transaction, the Company had on January 19, 2013 3,000,000 shares issued and outstanding. On February 14, 2013, the Company changed its name from Mega World Food Holding Company to Liberated Energy, Inc. and underwent a 24 for 1 stock split, whereby the Company's outstanding shares increased from 3,000,000 to 72,000,000. The stock split resulted in a reclassification of additional paid in capital to common stock in the amount of $69,000. Treasury Stock As of December 31, 2013, there are 24,500,000 shares of common stock included in treasury. Outstanding Warrants At December 31, 2013, the Company had the following warrants outstanding: Grant Date ExpirationDate Warrants Granted Exercise Price Issued to non-employees 2/21/13 2/21/15 $ 0.25-$2.50 Issued to non-employees 3/11/13 3/21/15 $ 15 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 8 – stockholders’ Equity (continued) Outstanding Warrants (continued) The following table summarizes warrant activity for the quarterending December 31, 2013: Number Weighted Average Exercise Price Weighted Average Life (years) Outstanding, October 1, 2012 - - Granted $ Forfeited - - Exercised - - Outstanding, December 31, 2013 $ Warrants exercisable at December 31, 2013 $ Note 9 - Income Taxes The Company has incurred net losses since inception. The Company has not reflected any benefit of such net operating loss carry forward in the accompanying financial statements. The net operating loss can be carried forward for 15 years. The income tax benefit differed from the amount computed by applying the estimated US federal income tax rate of 15% to net loss as a result of the following: Computed expected tax benefit (15.00 ) % State income tax, net of federal benefit (7.30 ) Valuation allowance Income tax benefit - % 16 Table of Content LIBERATED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 9 - Income Taxes (continued) The tax effect of temporary differences that give rise to significant portions of the deferred tax assets as of December 31, 2013 is presented below: Deferred Tax Assets: Valuation allowance $ - Registration Fee for start-up costs - Net deferred tax assets $ - \ In assessing the realization of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during periods in which those temporary differences become deductible. Note 10 – Patent acquisition Pursuant to Patent Acquisition Agreement signed on January 19, 2013 between the Company and Perpetual Wind Power Corporation (the “Seller”), a privately held company organized in the State of Delaware, Seller agrees to sell to the Company and the Company agrees to purchase from the Seller the perpetual wind patent for an aggregate purchase price of 2,500,000 newly issued common stock of the Company with par value of $0.001 to be issued to the Seller’s shareholders.Seller also agrees as additional consideration at the closing date to return the Company’s treasury the 24,500,000 shares of common stock with the par value of $0.001. The Company used the par value method to record the patent acquisition transaction.The management estimated that the patent acquisition transaction is in good faith and with mutually agreed price which represents the fair value of the patent.Due to there were no active stock trading activities, the trading price for the Company may not represent the fair value of the patent.Accordingly, the Company recorded the total patent of $2500, and returned treasury stocks of $24,500.Due to the limited stock market activities and limited access of a pending patent application, there might be uncertainty about the patent valuation.The financial statements do not include adjustments that might result from the outcome of this uncertainty. 17 Table of Content ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING INFORMATION This section and other parts of this Form 10-Q quarterly report includes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, that involves risks and uncertainties. All statements other than statements of historical facts, included in this Form 10-Q that address activities, events, or developments that we expect or anticipate will or may occur in the future, including such things as future capital expenditures (including the amount and nature thereof), business strategy and measures to implement strategy, competitive strength, goals, expansion and growth of our business and operations, plans, references to future success, reference to intentions as to future matters, and other such matters are forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue," or the negative of such terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. These statements are based upon certain assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments as well as other factors that we believe are appropriate in the circumstances. However, whether actual results and developments will conform to our expectations and predictions is subject to a number of risks, uncertainties, and other factors, many of which are beyond our control. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, we do not assume responsibility for the accuracy and completeness of such forward-looking statements. We are under no duty to update any of the forward-looking statements after the date of this report to conform such statements to actual results. Overview Liberated Energy, Inc. is a Nevada corporation formed on September 14, 2011.We were incorporated as Mega World Food Holding Company for the purpose of selling frozen vegetable products in all areas of the world except China. On January 19, 2013, pursuant to a Common Stock Purchase Agreement, dated January 7, 2013, Perpetual Wind Power Corporation, a privately held corporation formed under the laws of the State of Delaware on July 1, 2010, acquired 24,500,000 non-registered shares of the Company from its shareholders, thereby owning 24,500,000 out of a total of 25,000,000 issued and outstanding shares of the Company. Thereafter, the Company acquired from Perpetual Wind Power Corporation its patented wind and solar powered turbine technology for 2,500,000 newly issued shares of the Company which were distributed in a dividend to its shareholders and Perpetual Wind Power Corporation returned to treasury its 24,500,000 shares it acquired from the Company's shareholders. As a result of this transaction, the Company had on January 19, 2013, 3,000,000 shares issued and outstanding. On February 14, 2013, the Company changed its name from Mega World Food Holding Company to Liberated Energy, Inc. and underwent a 24 for 1 stock split, whereby the Company's outstanding shares increased from 3,000,000 to 72,000,000. Our goal is to develop new products related to alternative energy and bring them to the marketplace.Our primary areas of focus are in the areas of (1) wind energy for home and commercial use, (2) wind and solar energy for outdoor illumination for home, commercial and municipal use, (3) electromagnetic energy applications, and (4) an additive to convert water into a high BTU energy source. 18 Table of Content Services and Products On January 19, 2013, the Company disposed of its wholly-owned subsidiary, Mega World Food Limited (HK).Mega World Food Limited (HK) was incorporated on June 24, 2010 and was in the business of selling frozen vegetables in all areas of the world except China.From inception, Mega World Food Limited (HK) only incurred setting up, formation or organization activities.Upon disposal, the Company ceased these operations and accordingly, the Company’s financial statements have been prepared with the net assets, results of operations, and cash flows of this business displayed separately as “discontinued operations." On January 23, 2013 we acquired from Perpetual Wind Power Corporation the rights to their wind and solar powered turbine technology for which it has a patent pending with the United States Patent and Trademark office, U.S. Patent Application Serial No. 61/257,578 as submitted on November 3, 2009. In November 2013, we built and successfully tested an alternative energy LED lighting and security system that is now available to the market. The Guard Lite™ security lighting system is designed to deter trespassers from homes and/or properties without electricity costs. The Company has moved towards patent protection of this new device.It is anticipated that the Guard Lite™ security lighting system will only require a portion of the energy it generates so the excess energy will be able to be used for other applications.We are currently testing adding a heat sensor to detect house fires to the system.Included in the Guard-Lite package: ● High Tech LED lighting - Utilizing the latest energy efficient technology with 6000 Kelvin lamps and 60,000hrs+ lifetime. This gives high visibility with fewer lumens (3 LED lights/900 lumens each). ● HD WiFI Security Camera - Featuring two way streaming audio and HD video. The camera has infrared night vision and motion sensing technology. Alerts can be sent to the customer’s Smart Phone, PC, Mac, or Tablet. Multiple cameras and users can be incorporated into the system. ● Wind Turbine - High Efficiency Carbon Fiber Plastic. This unit produces 300watts at low wind speed. It's quiet, maintenance free with long lasting permanent magnet direct drive. ● Electrical System - Safe, reliable and efficient DC power system with 24 hours of energy storage when there is no wind or solar. ● Mounting Pole - Maintenance Free carbon steel with a vinyl sleeve or powder coated. The dimensions are 4" x 4" square and 14' 4" in height with a security base to prevent tampering. ● Solar Panel - 100 watt output at 4.5 KWh/Day. This Unit produces excess energy of approximately 3.9 KWh per day. That energy can be sold back to the grid or used for other lights, additional cameras, battery charging etc BASIS OF PRESENTATION The unaudited financial statements of Liberated Energy, Inc. formerly Mega World Food Holding Company, a Nevada corporation (“Liberated”, “Mega World.”, “the Company”, “our”, or “we”) for the period endedDecember 31, 2012, should be read in conjunction with the notes thereto. In the opinion of management, the unaudited financial statements presented herein reflect all adjustments (consisting only of normal recurring adjustments) necessary for fair presentation.Interim results are not necessarily indicative of results to be expected for the entire year. We prepare our financial statements in accordance with U.S. generally accepted accounting principals, which require that management make estimates and assumptions that affect reported amounts.Actual results could differ from these estimates. Certain statements contained below are forward-looking statements (rather than historical facts) that are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. 19 Table of Content Results of Operations for the three months ended December 31, 2013 compared to the three months ended December 31, 2012 Revenue Revenues are recognized from product sales upon shipment, which is the point in time when risk of loss is transferred to the customer, net of estimated returns and allowances. For the three months ended December 31, 2012 and December 31, 2013, the Company had no revenues, respectively. Cost of Goods Sold The Company had no costs of goods sold related to sales revenue For the three months ended December 31, 2012 and December 31, 2013. Operation and Administrative Expenses Operating expenses which includes accounting and legal expenses, administrative expenses and rent increased by $72,825, from $-0- in the three months ended December 31, 2012 to $72,825 in the three months ended December 31, 2013. Net loss per share was $0.00 for the three months ended December 31, 2012 and $0.00 for the three months ended December 31, 2013. The weighted average shares outstanding were25,000,000 for the three months ended December 31, 2012 and 72,000,000 for the three months ended December 31, 2013. As of December 31, 2013, the Company had no agreements with sub-distributors relating to distribution commitments or guarantees that had not been recognized in the statement of operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated material revenues and sufficient revenues may not be forthcoming. Accordingly, we must raise cash from sources other than operations. Net Loss The Company had a net income of $-0- for the three months ended December 31, 2012 as compared to a net loss of $72,825 for the three months ended December 31, 2013. Cash Flow Our primary source of liquidity has been cash from shareholder loans. Working Capital As of the year ended September 30, 2013, the Company had total current assets of $54,684 and total current liabilities of $187,362, resulting in working capital deficitof $132,678. As of December 31, 2013, the Company had total current assets of $90109 and total current liabilities of $217,362, resulting in a working capital deficit of $127,253. 20 Table of Content Liquidity and Capital Resources The Companyfiled a registration statement with the Securities and Exchange Commission which became effective on April 19, 2011 for a self underwritten offering in the amount of $50,000 consisting of 500,000 shares of common stock at a share price of$0.10.The Company is attempting to secure additional private funding to complete purchasing of materials for its products, however, there is not commitment for these funds and there is no assurance that the amount will be raised or that the Company will otherwise secure sufficient funds to achieve its business plan. On September 4, 2013, the Company issued a Convertible Promissory Note to JMJ Financialproviding JMJ with the ability to invest up to $350,000 which contains a 10% original issue discount. The transaction closed on September 4, 2013.JMJ provided $50,000 to the Company on the Effective Date. The net proceeds the Company received from this offering were $45,000. The maturity date is one year from the effective date of each payment by JMJ to the Company. The conversion pricefor each portion of consideration paid by JMJ to the Company is lesser of: (1) $0.49, or (2) 65% of the lowest trade price in the 25 trading days previous to the conversion. The JMJ Note bears interest at 0% for the first 90 days and a one-time interest charge of 12% will be applied to the Principal Sum thereafter. The Lender, JMJ, has the right, at any time after the Effective Date, at their election, to convert all or part of the outstanding and unpaid principal sum and accrued interest (and any other fees) into shares of fully paid and non-assessable shares of common stock. The charge of the amortization of debt discounts and costs for the year ended September 30, 2013 was $417, which was accounted for as interest expense. Net cash used in operating activities was $42,825 during the three-month period ended December 31, 2013. Net cash provided by investing activities was $0 during the three-month period ended December 31, 2013. Net cash provided by financing activities was $78,250 during the three-month period ended December 31, 2013. Due to the substantial doubt of our ability to meet our working capital needs, history of losses, and current shareholders' deficit, our independent auditor included an explanatory paragraph regarding concerns about out ability to continue as a going concern in his report on our annual financial statements for the year ended December 31, 2013. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditor. Commitments and Capital Expenditures The Company had no material commitments for capital expenditures. Critical Accounting Policies Involving Management Estimates and Assumptions Our discussion and analysis of our financial condition and results of operations is based on our financial statements. In preparing our financial statements in conformity with accounting principles generally accepted in the United States of America, we must make a variety of estimates that affect the reported amounts and related disclosures. Stock Based Compensation We will account for employee stock-based compensation costs in accordance with ASC 718, Share-Based Payments, which requires all share-based payments to employees, including grants of employee stock options, to be recognized in our statements of operations based on their fair values. We will utilize the Black-Scholes option pricing model to estimate the fair value of employee stock based compensation at the date of grant, which requires the input of highly subjective assumptions, including expected volatility and expected life. Changes in these inputs and assumptions can materially affect the measure of estimated fair value of our stock-based compensation. 21 Table of Content Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Deferred Tax Valuation Allowance Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount more likely than not to be realized. Income tax expense is the total of tax payable for the period and the change during the period in deferred tax assets and liabilities. Off-Balance Sheet Arrangements Liberated Energy, Inc. does not have any relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet financial arrangements. Common Stock Liberated Energy, Inc. is authorized to issue 100,000,000 shares of common stock, with par value of $0.001 per share. As of December 31, 2013, 72,000,000 shares of common stock are outstanding. Holders of common stock are entitled to receive dividends, when and if declared by the board of directors, subject to prior rights of holders of any preferred stock then outstanding and to share ratably in the net assets of the company upon liquidation. Holders of common stock do not have preemptive or other rights to subscribe for additional shares. The articles of incorporation do not provide for cumulative voting. Shares of common stock have equal voting, dividend, liquidation and other rights, and have no preference, exchange or appraisal rights. Preferred Stock Liberated Energy, Inc. is authorized to issue 10,000,000 shares of preferred stock, with par value of $0.001 per share. As of December 31, 2013, there were noshares of preferredstock outstanding. 22 Table of Content ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the risk of loss from adverse changes in market prices and rates. The Company’s market risk arises primarily from the fact that the area in which we do business is highly competitive and constantly evolving. The market in which we do business is highly competitive and constantly evolving. We face competition from the larger and more established companies, from companiesthat have greater resources, including but not limited to,more money,and greater ability to expand their markets also cut into our potentialcustomers. Many of our competitors have longer operating histories, significantly greater financial strength, nationwide advertising coverage and other resources that we do not have. Options, Warrants and Other Equity Items On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 30,000 common shares of the Company on or before February 21, 2015 at $0.50 per share and 20,000 common shares of the Company on or before February 21, 2015 at $1.00 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting her the right to acquire 1,000,000 common shares of the Company on or before February 21, 2015 at $0.75 per share, 1,000,000 common shares of the Company on or before February 21, 2015 at $1.00 per share, 1,000,000 common shares of the Company on or before February 21, 2015 at $1.50 per share and 1,000,000 common shares of the Company on or before February 21, 2015 at $2.00 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an entity granting it the right to acquire 20,000 common shares of the Company on or before February 21, 2015 at $0.25 per share and 150,000 common shares of the Company on or before February 21, 2015 at $0.50 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 50,000 common shares of the Company on or before February 21, 2015 at $1.25 per share and 25,000 common shares of the Company on or before February 21, 2015 at $2.00 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 500,000 common shares of the Company on or before February 21, 2015 at $1.50 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 100,000 common shares of the Company on or before February 21, 2015 at $0.75 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an entity granting it the right to acquire 100,000 common shares of the Company on or before February 21, 2015 at $2.50 per share. On March 11, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 30,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. On March 11, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 300,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. March 11, 2013, the Company entered into a Common Warrant Agreement with Mr. Frank Pringle, our CEO and Chairman granting him the right to acquire 300,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. On March 11, 2013 the Company entered into a Common Warrant Agreement with Ms. Elyse Thompson, our CFO and Director granting her the right to acquire 200,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. 23 Table of Content Options We do not have a stock option plan in place nor are there any outstanding exercisable for shares of our common stock. Convertible Notes On September 4, 2013, the Company issued a Convertible Promissory Note to JMJ Financialproviding JMJ with the ability to invest up to $350,000 which contains a 10% original issue discount. The transaction closed on September 4, 2013.JMJ provided $50,000 to the Company on the Effective Date. The net proceeds the Company received from this offering were $45,000. The maturity date is one year from the effective date of each payment by JMJ to the Company. The conversion pricefor each portion of consideration paid by JMJ to the Company is lesser of: (1) $0.49, or (2) 65% of the lowest trade price in the 25 trading days previous to the conversion. The JMJ Note bears interest at 0% for the first 90 days and a one-time interest charge of 12% will be applied to the Principal Sum thereafter. The Lender, JMJ, has the right, at any time after the Effective Date, at their election, to convert all or part of the outstanding and unpaid principal sum and accrued interest (and any other fees) into shares of fully paid and non-assessable shares of common stock. The charge of the amortization of debt discounts and costs for the year ended September 30, 2013 was $417, which was accounted for as interest expense. Market Information Our common stock is quoted on the OTC Electronic Bulletin Board under the symbol LIBE. ITEM 4.CONTROLS AND PROCEDURES MANAGEMENT’S QUARTERLY REPORT ON INTERNAL CONTROLS OVER FINANCIAL REPORTING Management, including our Chief Executive Officer and Chief Financial Officer, is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a – 15(f). Management conducted an assessment as of September 30, 2013 of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on that evaluation, management concluded that our internal control over financial reporting was ineffective as of December 31, 2013. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements should they occur. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the control procedure may deteriorate. This Quarterly Report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this Quarterly Report. As required by SEC Rule 13a-15(b), our company carried out an evaluation, under the supervision and with the participation of management, including our Chief Executive Officer, of the effectiveness of its disclosure controls and procedures as of the end of the period covered by this Quarterly Report. Based on this evaluation, management concluded that our disclosure controls and procedures were ineffective at the reasonable assurance level. The material weaknesses identified relates to the following: - Lack of proper segregation of duties - Lack of a formal control process that provides for multiple levels of supervision and review The Company believes that the material weaknesses are due to the Company’s limited resources. 24 Table of Content CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING There were no changes in our internal control over financial reporting identified in connection with our evaluation of these controls as of the firstquarter ended December 31, 2013 as covered by this report that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS The Company is not a party to any pending legal proceeding and we are not aware of any pending legal proceeding in which any of our officers or directors or any beneficial holders of 5% or more of our voting securities are adverse to or have a material interest adverse to the Company. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There were no unregistered sales of equity securities during the reported interim period. ITEM 3. DEFAULT UPON SENIOR SECURITIES The Company has no outstanding Senior Securities. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. ITEM 5. OTHER INFORMATION None 25 Table of Content ITEM 6. EXHIBITS EXHIBIT INDEX Incorporated by Reference Filing Date/ Exhibit Period End Number Exhibit Description Form Date Articles of Incorporation as filed with the Nevada Secretary of State dated September 14, 2010 S-1 12/8/2010 Amended Articles of Incorporation as filed with the Nevada Secretary of State dated January 25, 2015 8-K 2/7/2013 Certificate of Change as filed with the Nevada Secretary of State dated January 26, 2013 8-K 2/7/2013 By-laws S-1 12/8/2010 Patent Acquisition Agreement dated January 19, 2013 8-K 1/24/2013 Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. Certification of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002. Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002. 101* Interactive Data Files for Liberated Energy, Inc. 10Q for the Period Ended December 31, 2013 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition LinkbaseDocument 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document * Pursuant to Rule 406T of Regulation S-T, these interactive date files are deemed not filed or part of the registration statement or prospectus for purposes of Sections 11 and 12 of the Securities Act of 1933 or Section 18 of the Securities Act of 1934 and otherwise are not subject to liability. Reports on Form 8-K Description Form Filing Date None 26 Table of Content SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PEGASUS TEL, INC. Date: February 14, 2014 By: /s/ FRANK PRINGLE Frank Pringle President, Director, Chief Executive Officer (Principal Executive Officer) Date: February 14, 2014 By: /s/ ELYSE THOMPSON Elyse Thompson Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 27
